Walker, J.
A want of time for extended comment upon the law and the evidence renders it necessary that this case shall be decided in few words.
The charge of the court was erroneous. The want of con*679sent on the part of Wood to the payment of the bill, in any manner and for any reason that the law gave Mm the right to except, rendered the payment void for want of Ms concurrence in it. The question of duress aside, the law gave Mm a perfect right to object to the payment of his debt in unlawful money, made and circulated in aid of the rebellion.
Such appears to have been the admitted fact, and the court should have so charged the jury.
The judgment is reversed and the cause remanded.
Morrill, C. J.
In order that my opinion in this and kindred questions may not be misunderstood, I consider that in all cases where objections were made to receiving payment of a debt in Confederate money during the war, and these objections were made known to the debtor, who however availed himself of the military orders then in force, and thus required the creditor to accept unwillingly such payment, that such pretended payment was null.
Reversed and remanded.